Exhibit News Release Kinross provides update on new Ecuadorian Mining Law Toronto, Ontario, January 29, 2009 Kinross Gold Corporation (TSX-K; NYSE-KGC) is pleased to acknowledge that on January 29, 2009 the new Ecuadorian Mining Law was published in the Ecuadorian government’s official registry and has now taken effect. Based on Kinross’ understanding, some key provisions of the law include the following, all of which are consistent with the Company’s expectations: ● No limits imposed on the number of concessions that can be held by a concessionaire; ● Concessions are limited to a term of 25 years but are renewable; ● A royalty of not less than 5% on sales; ● Establishes clear timelines for project exploration and development. “We believe that the new mining law provides a solid foundation and framework for the growth of a responsible mining industry in Ecuador,” said President and CEO Tye Burt. “This is a significant milestone for the country and the industry. However, we recognize that much work remains to be done in developing the regulations and finalizing terms and conditions of mining operations,” Mr. Burt said. “As we have in the past, we will work cooperatively with the government and local communities to advance development of our Fruta del Norte deposit in a way that benefits all parties.” Kinross currently holds 35 concessions in Ecuador, including the Fruta del Norte (FDN) concession block. Shortly before the Mining Law came into effect, four concessions, which were non-material and peripheral to the FDN concession block, were revoked by the state under the terms of the April 2008 Mining Mandate. The concessions were revoked because Environmental Impact Assessments had not been approved prior to the implementation of the Mining Mandate. Kinross intends to recommence work on advanced exploration at the FDN project once it has obtained the required permits to proceed. The company plans a $25 million program on the FDN deposit to upgrade mineral resources and support a pre-feasibility study. Metallurgical test work for FDN commenced in April 2008 and is continuing. About Kinross Kinross is a Canadian-based gold mining company with mines and projects in the United
